

	

		II 

		109th CONGRESS

		1st Session

		S. 454

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Pryor introduced the

			 following bill; which was read twice and referred to the

			 Committee on Armed

			 Services

		

		A BILL

		To release to the State of Arkansas a

		  reversionary interest in Camp Joseph T. Robinson.

	

	

		

			1.

			Release of reversionary interest

			The United States releases to

			 the State of Arkansas the reversionary interest described in sections 2 and 3

			 of the Act entitled An Act authorizing the transfer of part of Camp

			 Joseph T. Robinson to the State of Arkansas, approved June 30, 1950 (64

			 Stat. 311, chapter 429), in and to the surface estate of the land constituting

			 Camp Joseph T. Robinson, Arkansas, which lies east of the Batesville Pike

			 county road, in sections 24, 25, and 36, township 3 north, range 12 west,

			 Pulaski County, Arkansas.

		

